Per Curiam.

The motion of the Chicago City Railway Company, Chicago Railways Company, Calumet & South Chicago Railway Company, and the Southern Street Railway Company, for leave “to withdraw as plaintiffs in error in said *583case and to discontinue the writ of error as to them” is granted upon the condition that the exercise of the permission to withdraw shall be a consent to a severance and without prejudice to the right of the City of Chicago to prosecute its writ of error to a final conclusion.
Mr. W. W. Gurley, Mr. Harry P. Weber and Mr. George W. Miller for the Railway Companies. Mr. Samuel A. Ettelson and Mr. Chester E. Cleveland for City of Chicago.